DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 03/01/21 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558).Regarding claim 1, 
 	Applicant argues Luo at paragraph [0146] states “[a]t the next AGI opportunity 375 the base station may ... transmit the wakeup signal ... The UE may respond with a response signal and transition to a fully functional mode during the next On duration to receive the PDCCH signal.” (Emphasis added). At least because Luo’s PDCCH signal (characterized as the claim 1 feature “downlink control information (DCI)”’) is received during Luo’s “On Duration,” which is not the claimed “during a discontinuous reception (DRX) inactive state,’ Luo does not disclose or suggest at least “after transmitting the preamble, receiving, via a downlink control channel and during a discontinuous reception (DRX) inactive state, downlink control information (DCD) associated with the preamble,” as presently recited in claim 1.
 	Applicant also argues thus, the alleged combination does not disclose or suggest at least “after transmitting the preamble, receiving, via a downlink control channel and during a discontinuous reception (DRX) inactive state, downlink control information (DCI) associated with the preamble,” as presently recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-11, 14-15, 17-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558) 

Regarding claim 1 and 9,
 	Ahn teaches a method comprising: 
 	transmitting, by a wireless device and based on a beam failure, a preamble associated with(interpreted as The UE, which is UL-synchronized, transmits a scheduling request by a scheduling request preamble. The scheduling request preamble is set by the upper layer and is used exclusively for beam recovery. Upon receiving this request, the BS may initialize a BSI report procedure, see para [0092]).
	after transmitting the preamble, receiving via a downlink control channel the downlink control information (DCI associated with the preamble; (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see para [0105])
 	Ahn however does not teach based on determining that the wireless device is not in a discontinuous reception (DRX) active state:
 	stopping monitoring a first downlink control channel for DCI not associated with beam management; and
 	receiving via a downlink control channel and during a discontinuous reception (DRX) inactive state downlink control information (DCI); 

 	Wu teaches based on determining that the wireless device is not in a discontinuous reception (DRX) active state: stopping monitoring a first downlink control channel for DCI not associated with beam management; and (interpreted as Step S301, the user entering the inactive state monitors the unauthorized sending information sent by the base station. The information may include one or more of the following: wireless resource location information for unauthorized transmission, adjustment coding selection information for unauthorized transmission, uplink power control information
for unauthorized transmission, and RNTI used for downlink response for unauthorized transmission value information, retransmission waiting time for unauthorized transmission, and subsequent PDCCH monitoring time for unauthorized transmission, see para [0068]).

 	receiving via a downlink control channel and during a discontinuous reception (DRX) inactive state downlink control information (DCI); (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])  	receiving based on one or more downlink assignments indicated by the DCI, on or more  (interpreted as Step S204, the UE performs an operation of receiving the data packet sent by the base station according to the DCI, see para [0050]).
 	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn with the receiving during DCI during inactive period as taught Wu to save signaling overhead by not switching between states frequently.
 
Regarding claim 4 and 11,
 	Ahn in view of Wu teaches the method of claim 1, further comprising: determining, based on the receiving the DCI, a beam for a transmission to a base station. (interpreted as The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105])

Regarding claim 5,
 	Ahn in view of Wu teaches the method of claim 1, wherein the transmitting the preamble comprises: transmitting, to a base station, the preamble via a physical random access channel. (interpreted as hird, when the dedicated scheduling request is defined as an RACH preamble, the BS allocates a feedback resource to the UE through an RACH response in response to the scheduling request. The UE feeds back the beam related information using the resource defined in the RACH response, see Ahn para [0111]).

Regarding claim 8,
 	Ahn in view of Wu teaches the method of claim 1, further comprising: determining a time window for monitoring the DCI associated with the preamble wherein the time window at least partially overlaps in time with a DRX inactive time (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see Wu para [0049])

Regarding claim 14,
 	Ahn in view of Wu teaches the method of claim 9, further comprising: sending, to a base station and based on the one or more downlink beam management parameters, one or more of: a beam report; or a physical random access channel signal. (interpreted as The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105])

Regarding claim 15,
 	Ahn in view of Wu teaches a method comprising:
 	receiving, by a wireless device, first downlink control information (DCI) associated with uplink beam management and indicating one or more uplink beam management parameters; transmitting, based on the first DCI, an uplink signal; (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see para [0105]).
 	However Ahn does not teach  based on the transmitting the uplink signal, starting a timer; and
 	receiving, during a discontinuous reception (DRX) inactive state after the starting the timer and prior to an expiration of the timer, a downlink control channel for second DCI associated with the uplink beam management, wherein the second DCI is received via a downlink control;

 	Wu Embodiment A teaches 
 (interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])
	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn with the receiving during DCI during inactive period as taught Wu to save signaling overhead by not switching between states frequently.
 	However they do not teach based on the transmitting the uplink signal, starting a timer; and
 	Wu Embodiment B teaches based on the transmitting the uplink signal, starting a timer; and (interpreted as Optionally, the UE starts a retransmission timer after sending the uplink data, see para [0075])
	It would have been obvious to one of ordinary skill in the art to combine the beam recovery message taught by Ahn in view of Wu with the timer taught by Wu since it is known in the art of communications to use timers to not wait for transmissions indefinitely.

Regarding claim 17,
 	 Ahn in view of Wu teaches the method of claim 15, further comprising: determining, based on the detecting the second DCI, a beam for a transmission to a base station. (interpreted as hird, when the dedicated scheduling request is defined as an RACH preamble, the BS allocates a feedback resource to the UE through an RACH response in response to the scheduling request. The UE feeds back the beam related information using the resource defined in the RACH response, see Ahn para [0111]).


 	 Ahn in view of Wu teaches the method of claim 15, further comprising: wherein the monitoring the downlink control channel for the second DCI is after the starting the timer and before an expiration of the timer (interpreted as  Optionally, the UE starts a retransmission timer after sending the uplink data, see Wu para [0075])


Regarding claim 20,
 	 Ahn in view of Wu teaches the method of claim 15, further comprising: sending, to a base station and based on the at least one of the one or more uplink beam management parameters, one or more sounding reference signals (interpreted as When the BS recognizes the dedicated scheduling request as a request for a BRRS resource, the BS allocates a BRRS resource to the UE through BRRS related DCI (S920). The UE performs beam refinement through the DCI. That is, the UE transmits BRI to the BS (S930), see Ahn para [0105]).

Regarding claims 21-23
 	Ahn in view of Wu teaches the method of claim 1, wherein the DRX inactive state is according to 3rd Generation Partnership Project (3GPP) standards (interpreted as 3GPP LTE, Ahn para [0030])

Claim 2-3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558) and Luo (Pub No 20190059129) 

Regarding claim 2,
 	Ahn in view of Wu teaches the method of claim 1, further comprising: 

 	receiving, during a second time period, one or more second RRC messages indicating the one or more parameters associated with a DRX operation.
 	Luo teaches receiving, during a first time period, one or more first radio resource control (RRC) messages indicating one or more preambles associated with beam failure recovery; and (interpreted as he second set of RACH parameters 1812a-b via a PBCH, a control channel, a remaining minimum system information (RMSI) message, an other system information (OSI) message, a RRC message, a handover message, or any combination thereof, see Islam para [0227])
 	receiving, during a second time period, one or more second RRC messages indicating the one or more parameters associated with a DRX operation. (interpreted as or example, during RRC connection establishment, a DRX configuration, including a DRX-On cycle and DRX-Off cycle duration, may be configured in an RRC connection setup request or an RRC connection reconfiguration request., see Luo para [0079]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the RRC as taught by Luo since it would have been a simple substitution of using RRC messages as taught by Luo to configure the connection.

Regarding claim 3 and 10 and 16,
 	Ahn in view of Wu and Luo teaches the method of claim 2, wherein the first time period is after the second time period (interpreted as The base station 1802 may signal the first set of RACH parameters 1810a-b and the second set of RACH parameters 1812a-b., see Luo para [0227])
.


Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558) and Lee (Pat No 9456419).

Regarding claim 6 and 12,
 	Ahn in view of Wu teaches the method of claim 1, however does not teach further comprising: starting a first timer; and 
 	monitoring after an expiration of the first timer, the downlink control channel.
 	Lee teaches starting a first timer; and 
 	monitoring after an expiration of the first timer, the downlink control channel.(interpreted as If the drx-Inactivity timer expires or if a DRX command is received from the eNB, the UE transitions to a short DRX cycle (step S620). Then, the drx-shortCycle timer (also referred to as a second timer or a DRX cycle timer) starts, see para [0097]. Also see The UE starts onDurationTimer at the configured subframe for the configured time to monitor the PDCCH, see para [0132]. Also see When the DRX is configured, the UE may monitor the PDCCH only in the on-duration and may not monitor the PDCCH in the off-duration, see para [0054]. Also see inactivity timer see para [0057]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the timers taught by Lee since it is known in the art of communications to use timers for controlling transmissions.

7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558), Lee (Pat No 9456419), and Zhou (Pub No 20190149305).

Regarding claim 7 and 13,
 	Ahn in view of Wu and Lee teaches the method of claim 6, further comprises stopping the monitoring the downlink control channel; (interpreted as Step S301, the user entering the inactive state monitors the unauthorized sending information sent by the base station. The information may include one or more of the following: wireless resource location information for unauthorized transmission, adjustment coding selection information for unauthorized transmission, uplink power control information for unauthorized transmission, and RNTI used for downlink response for unauthorized transmission value information, retransmission waiting time for unauthorized transmission, and subsequent PDCCH monitoring time for unauthorized transmission, see Wu para [0068]).
 	Wu teaches the stopping of monitoring DCI during inactive but does not teach stopping in response to a timer expiration.

 	Zhou teaches after the expiration of the first timer, starting a second timer; and based on an expiration of the second timer, stopping the monitoring the downlink control channel. (interpreted as In an example, when a BWP inactivity timer expires at subframe/slot x, a UE may switch the active BWP from BWP 2 to the default BWP (e.g., BWP 0). In an example, the BWP inactivity timer may expire in response to no DCI (e.g., for downlink scheduling or uplink grant) received during the BWP inactivity timer being running, see para [0341])
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Pub No 20170367114) further in view of Wu (WO 2018145558) and Zhou (Pub No 20190149305) 

Regarding claim 19,
 	 Ahn in view of Wu teaches the method of claim 15, further comprising: monitoring, during the DRX inactive state, the downlink control channel for the second DCI; and(interpreted as Step S202, the user equipment UE in the inactive state obtains the downlink control information DCI by using the specified wireless network temporary identifier RNTI value, see para [0049])
 	However they do not teach based on an expiration of the timer, stopping the monitoring the downlink control channel for the second DCI. 
 	Zhou teaches based on an expiration of the timer, stopping the monitoring the downlink control channel for the second DCI. (interpreted as In an example, when a BWP inactivity timer expires at subframe/slot x, a UE may switch the active BWP from BWP 2 to the default BWP (e.g., BWP 0). In an example, the BWP inactivity timer may expire in response to no DCI (e.g., for downlink scheduling or uplink grant) received during the BWP inactivity timer being running, see para [0341]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ahn in view of Wu with the timers taught by Zhou to conserve resources by not waiting for messages indefinitely.

 	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 




/BAO G NGUYEN/Examiner, Art Unit 2461   

/OMER S MIAN/Primary Examiner, Art Unit 2461